DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2-24, 27-29 are pending and under consideration for patentability; claims 1, 25, and 26 were cancelled via a Preliminary Amendment dated 25 May 2022.

Information Disclosure Statement
The Information Disclosure Statements submitted on 24 February 2021, 08 March 2021, 22 June 2021, 10 February 2022, 25 February 2022, 02 March 2022, and 08 April 2022 have been acknowledged and considered by the Examiner.  Applicant should note that the large number of references in the attached Information Disclosure Statements have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.

Allowable Subject Matter
Claims 2-24 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance, using independent claim 2 as exemplary.
The prior art of record does not disclose or suggest the limitations of “a processor configured to compare each of a plurality of sensed neural responses to a corresponding stimulus to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, the processor further configured to set a value of a parameter of feedback control of the stimulus source on the basis of the determined characteristic of the growth curve,” all within a neuromodulation system comprising an implantable device comprising at least one stimulation and at least one sense electrode, a stimulus source, and measurement circuitry for measuring sensed neural responses.  Analogous prior art includes Bradley (US 2004/0116978 A1) and Libbus et al. (US 2011/0130802 A1). 
Bradley describes a neuromodulation system comprising an implantable device for applying a neural stimulus ([0007]), including a plurality of electrodes including at least one stimulus electrode and at least one sense electrode ([0012], [0066]), a stimulus source for providing stimuli to be delivered from the at least one stimulus electrode to an electrically excitable tissue in the dorsal column of a patient ([0012]), measurement circuitry for measuring neural responses sensed at the at least one sense electrode and evoked in response to the stimuli ([0066]), a processor configured to set a threshold for the delivered stimuli based on the measured neural response (figure 6 and corresponding description, for example [0066] - [0068]), and wherein the stimulus source is configured to provide stimuli according to the threshold ([0066] - [0068]).  The Examiner respectfully submits that Bradley’s threshold may be considered one example of a parameter of feedback control, as recited in the pending claims.  However, Bradley does not disclose or suggest using a neural response growth curve or any curve that could be considered analogous to a neural response growth curve as recited in the pending claims.  As a result, Bradley also does not disclose or suggest comparing each of a plurality of sensed neural responses to a corresponding stimulus to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, and setting the value of the parameter of feedback control of the stimulus on the basis of the determined characteristic of the growth curve. 
Libbus describes a system for testing a neural stimulation threshold in a patient, including using a stimulus response curve to determine the minimal stimulation threshold to elicit a myocardial contraction ([0060]).  However, Libbus describes the stimulus response curve in the context of stimulating autonomic nerves innervating the myocardium ([0060]), with no mention of stimulating nerves anywhere along the spinal cord, or comparing each of a plurality of sensed neural responses to a corresponding stimulus to determine a characteristic of a neural response growth curve.  Although it can be argued that Libbus’s stimulus response curve could be generated by comparing each of a plurality of sensed neural responses to a corresponding stimulus to determine a characteristic of a neural response growth curve, there is no description in Libbus that this is definitely how the curve is generated.  Even assuming, arguendo, that Libbus’s curve is generated in a manner similar to that recited in the pending claims, there is no indication that this curve could be applied to the nerves described by Bradley, for the purpose described by Bradley, and using the other structural elements described by Bradley in order to yield a system similar to that recited by the pending claims.
The Examiner respectfully submits that, due to the specificity of the steps recited in the pending claims, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the pending claims.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792